DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “said first edge” in line 8 of claim 1 and the expression “the full length” in claim 5 line 2 lack antecedent basis.
Since claims 2-10 directly or indirectly depend on rejected independent claim, all claims are rejected under 112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarado (US Patent No. 8,911,300) in view of Dover (US Patent No. 6,746,340).
Regarding claim 1, golf training platform (assembly as shown in all Figures) comprising: a frame (12) comprising a first side member and a second side member (pair of arms 22 are considered as a first and second side members) fixed in a position relative to each other (see Figure 1); a turf bracket pivotally mounted between said first and second side members of said frame to pivot about an axis substantially perpendicular to said side members (panel 28 is considered as a bracket that pivots as recited. As shown in Figure 2, the hinges (36) have a center section aligned to element 30 causing the panel to pivot about an axis that is perpendicular to the side members (22)); and a turf section secured to said turf bracket (a simulated grass surface (46) is disclosed as shown in Figure 4); said turf section comprising a flexible turf-simulating material (the simulated grass surface (46) is considered to be flexible). Alvarado discloses the invention as recited above but does not disclose a turf section proximate a first end of the bracket and the turf section being secured to said turf bracket only along said first edge of said surf section; whereby said turf section will deform, flex, and/or bend upon being contacted by a swinging golf club. However, attaching a turf section in this manner to a golf training platform is not a new concept and Dover is one example of reference that teaches this concept (as shown in Figures 3a-3d, a turf section (6) is shown as being attached to one end and this section is shown as deforming and flexing and bending upon contact by a golf swing during a swing). It would have been obvious to one of ordinary skill in art before the effective filing of the instant application to provide the turf section on element 12 of the Dover to be attached only to one side as taught by Dover so that the divot could simulate a dirt divot on a fairway as discussed in column 1 lines 39-40 of the Dover invention.
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claims 2-7, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Curtis et al. (US Patent Application Publication No. 2014/0373476).
Regarding claims 2-5 and 7, Alvarado discloses all recited features including that any variation to shape, function and manner of operation and material could be used is taught (see column 2 lines 64-67) but does not explicitly disclose the pad as being a compressible energy transfer pad and if it could be composed of an open cell foam. However, the use of such type of pad is not a new concept and Curtis discloses this concept (see paragraphs 5 and 10. See Claim 3. In paragraph 50, the use of open cell foam element is disclosed and this element is a pad that is a compressible energy transfer pad). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Dover device with a pad that is made of open cell foam that is a compressible energy transfer pad in order to increase the cushioning of the frame member of Alvarado in order to provide a degree of cushioning to reduce impact injuries as stated in paragraph 4 of the Curtis reference.
Regarding claim 6, the references as applied to claim 1 do not expressly disclose a web reinforcement as recited. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a web reinforcement because Applicant has not disclosed that the use of a web reinforcement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant's invention to perform equally well with either the pad as taught by Alvarado or the claimed web reinforcement because both devices perform the function of supporting an item. Therefore, it would have been an obvious matter of design choice to modify the pad of Alvarado to obtain the invention as specified in this claim.
Regarding claims 11 and 12, see rejections of claims 1-5.
Regarding claim 13, see rejection of claim 6 above.
Regarding claim 14, see rejection of claim 1 above.
Regarding claim 20, Alvarado does not disclose a depression as recited int eh claim. However, Dover discloses the use of a depression as recited (see element 10. In column 2 line 61-62 of Dover discloses a shaved dimple on which a golf ball is to be placed). It would have been obvious to one of ordinary skill in the art before the effective filing to add a depression as taught by Dover in the Alvarado invention in order to have a location that serves as a tee to locate a golf ball that is to be struck with a golf club during a swing practice.

Allowable Subject Matter
Claims 8-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 


Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McFarlin et al. (US Patent No. 7,84,346) discloses a golf training device comprising a frame, a bracket (30) and a turf (60). The reference fails to teach the turf bracket to be pivotally mounted.
Tome et al. (US Patent No. 8,157,667) discloses a golf training device comprising a frame (10), a bracket (20,14) and a turf (34). The reference fails to teach the turf bracket to be pivotally mounted as recited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571) 272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711